Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 1
                                                                 Page
                                                                   of 261 of 26




                                        UMTED STATES DISTRICT COURT
                                           DISTRICT OF CONNECTICUT




IN TIIE MATTER OF AN APPLICATION                                [rLED t.rNr)ilr. slIAL
OF THET]NITED STATES OFAMERICA                                  3:   t14"j   lg280t,m\
                                                                                   (::
                                                                                           L]




FOR A SEARCH WARRANT FOR THE                                    NO.
                                                                                           c=
PREMISES OF                                                                                                rl
                                                                                           r-\J

   48 Gibson Lane, New Hartford Connecticut                                                                 I
                                                                                                -rJ (,
                                                                                                =
                                       SEARCII WARRANT AFFIDAVIT
                                                                                                (.)
            I, James M. Lawton, Special Agent, Federal Bueau of Investigation ("FBI"), being

duly swom, state:

          1.       I make this affidavit in support ofan application for a warrant, pusuant to Rule

,zli nf llie F,.rleiol I)illee.lFt't'iiriEdl   Prnnarlrrc                                             Il

located at 48 Gibson Lane, New Harrford, Comecticut ("Subject Premises"), in connection with

an ongoing criminal investigation in Connecticut. As set forth herein,       I believe there is probable

cause to search the Subject Premises more specifically described in Attachment A to this

afEdavit and to seize the items identified in Attachment B to this affidavit, and that there exists

fruits, instrumentalities, and evidence ofviolations of 18 U.S.C. $$ 1341 (mail fraud), 1343 (wire

fraud), and 1956 (money iaundering) and 31 U.S.C.5324(a) (structuring financial transactions),

which may be referred to as the Subject Offenses.

                          BACKGROUND AND E)(PERIENCE OF AFFIANT

         2.        I am a Special Agent with the FBI and have been so employed since May 1996.

Prior to joining the FBI, I was a Military Police Ofhcer in the United States Anny for

approximately foru years. I was also a police officer in the City ofPittsburgh, Pennsylvania for
                                                                                                                trA,.
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 2
                                                                 Page
                                                                   of 262 of 26




 three years. During my tenure as a federal law enforcement ofEcer, I have participated             in

 investigations into fina.ncial frau4 frarid against the govemrEent, interstate kansportation of

 stolen property,   kidr   ppinC, illegal dishibution of conholled substances, homicide, extortion and

 crimes of violence perpetrated in furtherance of organized criminal activity, I also received

instruction on probable cause as it relates to search aud seizure wa$anls, and methods and

practices ofexecuting such warrants. I participated         il   the execution of search warrants   of

personal residences md businesses for personal and businxs records televant to ongoing

criminal financial investigations. Thror:gh my education, and my haining and experienoe as a

Special Agent, I have beoome familiar wilh the manner in which individuals and entities prepare

arid maintain both personal and business records.

                      BACKGROUND REGARDING TTIE INVESTIGATION

          3.    I am participating in     a   criminal investigation with lntemal Revenue Service
                                                                              A"dr".*fnt-'           I


close associate David E. Raymond of Glastonbury, Connectisul Specifically, as explained

below, there is probable oauso to believe that from approximately October 2008 to August 2013

Dobrozensky defrauded her employer,                                                                      e she


rvorked                                          The investigation has shown that Dobrozensky diveded

more than gl,00o,ooo       *u*fto                 her and Raymond-

          4.   I    base this   affidavit upon my personal participation in this investigation; review of

various docrrnents, including FBI and IRS records; information providecl to me by other Speciai

Agents, and other investigators; information coutained in the personal tax letums          of

Dobrozensky that were provided pursuart to Court order; and my own professiooal training aud

expertise as a criminal investigator. t have not included every fact that I have leamed         Uo-      *rr.r.

                                                       2
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 3
                                                                 Page
                                                                   of 263 of 26




 investigation. but only those faots necessary to establish piobable oause for the rcquested

 warrant. Unless otherwise noted, all statements set forth in this ffidavit &at are attiibutod to

 sources   ofinfoffnation   are stated   in substanoo and part. Additionally, uniess othe{wise note4

 information coaceming physical surveillance is based eitler on my own participafion ia

 surveillance or on commuaications with other law enforcement officers.

          .5.      I have participated   ftlly   in this investigation and, as a'result ofthis parfcipadorg

 as   well as infornation provided by other law enforcement officers and a forensic accountant, I

 am   thorouglly familiar with the informatioo         set forth hercin.

                                                   .     The Facts

          6,'      On November 12"2013                                 inforrned both the FBI and IRS that

                               Andiea Dobrozensky, had stolen over 91,000,000 from his medlcal

practice. Aocording t                     he had a personal relationship with Dobrozensky from




Agent Papageorgrou tlat ftom approximately October'1993 to her being fired in August 2013,

Dobtozensky duties inoluded paying business expenses a:rd payoll, using business credit cards,

maintaining Quick Books which oategorize expendilures, filing quarterly tax retums, afld

mmring thg medical office. An example of the taud, as detailed below, is Dobrozenslcy

divertirg flrnds   fioil*edical                    practice to pay her two mortgages Qrtrew Hartford iind

Glastonbury) and her                                                   mortgage in Canton, Connqcticut.

Also, Ralmond who as explained in par4graph 18, had buiiness relationship

         7.     Aceordiag to a Cooflecticut State Court opini




                                                        3
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 4
                                                                 Page
                                                                   of 264 of 26




            8.        The investigative team is seeking to determine the extent ofthe fraud by

     reviewing finanoial accounts antl medical practice fi:rancial records, includir:g the medical

     praotioe's Quick Books lhat Dobroeenslcy used and maintainetl while employed.         brl
     To date, it appears that Dobrozensky   *"dlfi.ds                  from various banh accouats to

    p-urchase personal items and to pay Dobrozensky's residential mortgage        for the Subject

    Premises, her r6idential mortgage for 823 Manchester Road, Glastonbury, Conaecticu! which is

    whete Raymond resides, and hei                                      ortgage on a residence in Canton,

    Comecticut. These expenditures aad transfers were disguised ia the Quick Books          as business

    relAted expenses. Tho expenditules indicate to me that Doblozensky        defraudedJ                 of

    his fi.rnds ftom as early as approximately October 2008 to August 2013. Based on what I Icrow

    at tbis time, the amount of fimds Dobrozensky slole                       appears to have inoreased

    in 2010 to 2013   *n"f*as                personally involved. with his ourrent wife.




    empioyee ofhfu medical practice because he had learned that she stole from

    maintained his business operating aocount at Bank of America (account number ending in 6463)

    and he maintained porsolal bank ageourits at TD Bank.        n*n   *"*froot                  u!
    draw as his salmy ftom the Buok oiam.".i"u uccourrt antl the funds were transfered to his

    personal account at TD Bark.

           10,     Atrer ievieirying his persobal batrk statenerts at TD                                 d

    there were numerous fuansfels in various increments each moath.                    contacteal   TD

    Ba"k and discovered ttrat Dobrozensky had opened      a personal accouut at   TD Bank (account

    ,r*",!945),              unbeknownst to him, in the   n"*"   *I*a                    rigo"aJ
f            ,rgr*e      on the signature card wthout his permissron- Also, l)obrozensky appears to
                                                                                                              Zn'.


                                                     4
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 5
                                                                 Page
                                                                   of 265 of 26




 have added herself as a signor on the account. A November 5, 20i 1 letter

 letterhead sent to TD Bank purportedly $an1s Dobrozensky aecess to all his                u"*,-tr.   !
!.uia           u" aid not authorke or sign this letter. Therefore, I believe that Dobrozensky used

 this letter as part of the scheme to    a"n"uafofmoney                  ftom his medical practice.

         11.         A review of financial records revealed that Dobrozensky dispersed money from

                         of America business operating aceormt endi:rg in 5463 for her o'lvn personal
 Ir*
 benefit. According                       he did not authorize tlese expenditures. The Quick          Bools

 entries for these pa)ments showed business related expenses instead ofthe true expenditure for

 Dobrozensky or someone associated with her. lfere are some examples by datg vendor, amount

 expended, and meahs ofpayment:

 May 6,2009                   on line transfer to Andrea    $ 2,9oo.oo              On line trausfer to
                              Dohrozensky                                           Dobrozensky's
                                                                                    personal BOA account
                                                                                    ending in number
                                                                                    /   16.t
 July 13, 2009                BMW Fhancial Services         $ 1,815.76              Bill payment
 August 6,2009                Ttaveler's Insurauce          $ 1,271.00              Electronic payment        -
                                                                                    telephone
 Jartary 29,2010              Cape Cod Fencing              $   4,000.00            Check#25478
                              Memo   -   48 Gibson Lane,
                              New Hardord
 April 12,2010                BMW                           $   1,79s.76        I   Bill   payment
 Juae 10, 2010               Holloways, Inc.                $   3,s64.9s            Check#25962
                             (Appliance Store)
 February 2, 2011            Home loans BOA                 $   1.509.42            Bill
                                                                                       payment
 February 3, 20i 1           Northeast Utilities            $      7s.80            Biil
                                                                                       payment
 February 9, 201 I                                          $    4i0.99             Check # 26828
I fetmary   +, zot   t       Online transfer                $    586,00             Online taasfer to
                                                                                    Dobrozenski's BOA
                                                                                    account ending in
                                                                                    7161
 March 3, 2011                                              $   1,250,00            Check# 26916


December 31, 2011                                           $    160.00             Check # 28104
December 3 1 2 0 I 1                                        $    200.00             Check # 28105
                                                                                                                  {nu
                                                     5
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 6
                                                                 Page
                                                                   of 266 of 26




 December 31, 201       1                                   $    200.00              Check # 28106
 lanuary   27   ,2012       Verizon Wireless                $    576.88              Elearonic check
                                                                                    paymetrt
F               2012        Home loans     -BoA            l$   1,509.42            Bill payment

Dobrozensky appeats to have signed the December 31,2A11 checks to

endorsing them to the estate                                 o had died in July 201     I   and who was not

ao   employ""    ofJ             medical practioe. AIso, on octob et 28,20a8,a pa)'ment           h   ttre

amount of $1,509.41 was made to a Bank of America mortgage for              a   property located at,823

Manchester Road, Glastonbury, Connecticut, whictr according to Glastonbury property records is

owried by Andrea Dobmzensky and which is whete David Ralmond resides. In addition, from

November l, 2010 to March 1,2012, 15 monthly mortgage payments from the business

operating account were made toward        tle   same Glastonbuy residence o1ry[ed by Do]rozensky             in

the aiuount of    $l fi09.42 fot alotalof $22,641.30.                said he did not authorize these

mortgage paymsnts.

         12.      Based on the investigatior, Dobrozensky transferred money from

Bank of America business operating accormt endirig in 6463 to the fraudulently opened TD Bank

,""o*t     ,*b.rJ594s               *dfname,
                                 io h".                            and she utilized the money ftom

that account for her own personal use. A."o.diog tof                      he did not knorv about this TD

Bank accormt and he said the signature otr the accou[t card is not his signature. A review of TD

Bank aocount      nu-u".]145              between   May 16,2012   and August 11, 2013 shorvs

nurnerous deposils being ftimsfe[ed and/or deposits being made into this aecolmt. Here are

some examples by date, vendor, amount expended, and means ofpayment:

Febraary 25,2073            Derwin Clothiers               $2,486.46                Debit Card
                            Lilchfield, CT
Mmctr 7,2013                Saks Fiffh Avenue 0001         $    620.02              Debit Card
                            New York, NY
March 19, 2013              Valley Energy                  $    824.80             Debit Card
                                                                                                                  )n.
                                                     6
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 7
                                                                 Page
                                                                   of 267 of 26




 March2?,2A73              BMW Financial SVS                $    893.0s            Electronic payment   -
                                                                                   telephone
 March25,2013             Bradford House                    $   1,000              Debit Card
 April1,2013              Derwin Clothiers                  s    s26.43            Debil Card
                          Litchfield, CT
April 15,2013             KlafPs Inc., Norwalk, CT          $    151.34           Debit Card
June I 0, 2013            J Namnoun Oriental                                      Debit Card
                                                            -$ Lq"o!
June 13, 20i3             BMW Financiai SVC                 $   893.05            Eleckonic palment     -
                                                                                  telephone
July 18,2013              BMW Financial SVC                 $2,679.15             Electronic payment    -
                                                                                  telephore

         13,     A review of the available records       oflorsiness               Bank of America

credit card ending in 5253 shows that Dobrozensky used ttre card to purchaso items for hor

personal benefit
                    f,r.di"ul             practice paid these bills and he did not authorize the

charges. A sampling of the date, vendor, and amount oharged on the credit cmd is outliiled

below:

          Fe         18,2010        Klafls   Inc..                        $   1,141.03
                                    Verizon Wireless                      g    264.22
          October 10, 2010          R. Derwin Clothiers                   $   1,894.22
                                    Litchfield. CT
          February 19, 201    1     R. Derwin Clothiers                   $   1,709.78
                                    Litchfield, CT
          February 21,20t1          Verizon Wireless                      $      69.91
          July 15,2011              Saks Fifth Ave                        $ r,110.47
                                    NY,NY
          Janaary   24,2012         Moscar.illo's Garden                  $    289.79
                                    West Hartford, CT
          Irna7,2012                French Cleaners, Lrc.                 $      92.s5
                                    West Hartfo rd, CT
          October 5,2012            SXM Sirius XM                         $    190.38
                                    NY.NY
          January 31, 2013          Dermatology Assoc,                    $     180.00
                                    Glastonbuy, CT
          February 25, 2013         SXM Sirius XM                         $    364,07
                                    NY,NY

         14. I*"dica[                 practice had two American Express cards iss.red        to!
         (ac€ou1t ending 82008) and Dobrozensky (account ending 82016). A review             ofthe


                                                     7
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 8
                                                                 Page
                                                                   of 268 of 26




 records shows that Dobrozensky used the card issued in her name to purohase items for hEr

personal benefit. Dobrozensky paid t}e credit card            bill with firnds from                 A sampling

of the date, vendor, and amount charged on the ctedit card is outliaed below:

            August 28, 2010               Derwin Clothiers                   s      707.02
                                          Litchfield, CT
                   30 2010                Verizon Wireless                   $      198.s4
            August 27, 201i               R. Derwin Clothiers                $    3,548.51
                                          Litchfield, CT
            December' 17,2011             R. Derwin Clothiers                $    s,013.30
                                          Litchfield, CT
           December 23,2011               The Moat House                     $     zl2.7s
                                          Av CT
           March9,2012                    Friedrich's Optik                  fi   2,643
                                          PdmB         FL
           March 11,2012                  R. Derwin Clothiers                $    3;00?.58
                                          Litchfield, CT
           December      3   0, 20 I 2    Bradford House Artiques            $    4,360.35
                                          Litotrtrel4 CT
           Jur'e   25,2013                Saks Fifth Avenue                  $     8?6.3s
                                          NY,NY
           Tuh,l,     ?011                Friedrich's Ontik                  .$

                                          Palm Beaoh, FL

          15.      Based.on the review o                      Quick Book records shows that ftom

approximately September 7, 2007 to April 28, 2008, Dobrozensky wrote 23 cheoks to herself

oo*Ibusiness                        opsrating accormt at Bank of America totaling approximately

$3   80,000. The check arnounts ranged ftom $3,100 to $ 100,000 and tho Quick Books enkies

show the notation New Hardrrd, which           I hterpret   as the Target Premises and       which entries do

not appear to have been disguised. Further investigatiori will be done to determine if these

expendihues were authorized

          16.      A review of the financial records ,ulutra     toftusiness                   practice

identified some transactions ftom the Bank of America business account endifig in 6463 that

appemed suspicious and require further investigation, For example, on March 26, 2007,                  $897.88Ar


                                                      I
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 9
                                                                 Page
                                                                   of 269 of 26




 was paid to   BMW Financiai Senices by means of an electronic paymetrt. The Quick Books

 entry listed the payee as "Muzak" and the expenditure description as 'telephone." AIso,

 elechonic ftansfers on October 9, 2007 in the amount of $4,200 and on October I 7, 2009 in the

 amount of $5,000 were made to Dobrozensky's Bank of America acco-r.rnt ending in 7161. The

 Quick Books entries lbr tle medical pmctice indicate the $4,200 expenditure was for'lepairs:

computer and postage and delivery" and the $5,000 expendituro was for "supplics: medical."

Another expenditure on August 14, 2008 was an online bankiag transffl in the amouat of $2,695

to Dobrozensky personal checking account ending in 7161 and the Quick Book entry lists the

payee as                            with flre descriptiou "PBM's draw." Thereforc, it appears

Dobrozensky disguised the theft of$2,595 to her account as payment to

          17.      f"   uaaitioafsaid         that he believed Dobrozensky,s annual salcy was

approximatoly $100,000, Dobrozensky was responsible for writing s4lary che.rc       forf
crllp oyees. lnc        lllu erse

increased her salary to $200,000 a year, unbeknownst to    him.    [Dobrozensky's federai tax

retum tetums fiied with the IRS shows that in 201 I she had wages     orlfro*
and,   in2072 she had wages of                              .   Dobrozensky also opened up two

lines of credits with TD Bank (accouuts ending in 9001 ail7074)       toJname.              One      of

the lines of uedit rvas to be used to purchase medical equipment. One credit line was for

$   100,000 and the other was for $200,000. Dobrozensky used funds from these two lines    of

credit for her and Raymond's personal benefit.

         18.    Raynond has been involved in many business venturos, ineluding     as an {intiques


dealer, car salesmari, and golf equilrment sales rnan.
                                                         Iouu           oaid Raymond $5,000 a

month to be a picket and.find items for nt                       providedRaymond with   apick-ul;.
                                             " Iako

                                                  9
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 10
                                                                 Page
                                                                    of 26
                                                                       10 of 26




 tnrck- Raymond sold                      various rock and   roll memorabilia    and artwork, According to

               Raymond wanted all paymbnts to be under $10,000 to avoid the filing of aform.


Jruia             that he paid Raymond approximately $364,000 from 2008 to 2013 in checks

 tanging from $190 to $9,850, with the majority exceedfug $5,000.

         19.     ln November 2012, Dobrozensky and Raymond were involved in structuring

 financial tansactiors with respect to the estate o                               who is Andrea's sister and

 vrho died on JuIy 26, 201   i.   Dobrozens$ a::d Raymond went into Famfngton Badk in Avon,

 Connecticut. Rayrnand instructed Dobrozensky to make checks payable in amormts less thatr

 $10,001 ftom her bank account. Raymond said that he had been told by a teller at another bank

 to keep cash deposits under      $   10,000. Dobrozensky wrote six checks on het account to herself,

 Raymond, he.   sist"rJ                  and her   brother-io-iu*Jin             amounls ranging from

 ti3,688.65 to $9,900 and tolaling $46,927 .Zq, She then cashed the two checks made payable to

 herself inthe amounts $3,688.65 and $9,900. Raymond also cashed a chcck maile payable to

 him in the amount of$9,900. After receiving the cash in November 2012, Dobrozensky and

 Raymond discussed wrapping the moaey in foil and keeping it in the freezer. Investigators

 understand that these funds are fiom                                  estate.


        20.     On November 19, 2013, based on an applicatio4 U.S. Magiskate Judge Joan

 Gtazer Margolis issued an Ex Parte Order directing the IRS to disclose to the U,S^ Altorney's

 0frce, me,   and IRS Special Agent Papageorgiou Dobrozensky's and Raymond's tax retums and

tax information for 2007 through         2012. To date with    respeot to Aadrea Dobrozensk5r's tax

retums, the IRS has provided the 2071 atd2A12           hx   retums, but rot the 2007 through 2010 tax

retums. With respect to Dobrozensky, the filed U.S. hrdividual Ingome Tax Return for 201              l'a



                                                      10
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 11
                                                                 Page
                                                                    of 26
                                                                       11 of 26




 reports wages of
                    I*"-Iandthe                         fiIed u.S. Individual Income Tax Return for

 2ol2 reports rvag", of
                          Jfto.o
         21.    The investigation has determined the following concerning the use ofthe mails

 and interstate whes in furtherance of the ftaudulent scheme. According to a representative         of

TD Bank all electronic transfers ofmoney such as by detit card, elecronic payments, and

electronic checks are done tlrough a sewer in canada. In adtlitio+ u**ordine to         J            to
Bank mailed bank statements                           ical praotice in Hartford, Connecticut., and

Do6rozensky directed the medical practice staffto not open the bank        state   ents and to deliver

themto her. For the period from June 2010      to November 2010, at Dobrozensky's direction,


Bank of America mailed the business operating account statements to her at tlre Subject

Premises. According to a representative ftom Bank of America, with respect to its paper

checks, they are cieared through a center in New Jersey. Therefore, witJr respect to the conduct

here, iuterstate elestrcnic wires nnd the U.,S.maiI were usEd rn fltitliernncc of-ahe ifaua.

         22.   According to the Counecticut Departmeff of Labor, Dobrozer:sky sought

unemployment compensalion benefits after being fir"u        bYI              We are seeking to get

any records from the Department of Labor eolceming any uuemployment claims she may have

filed.

         23.




                                                                                    The agents asked

her about the filancial transactions concerning her deceased sister's estate. According to lhe

agents, Dobrozensky said that she vwote two checks     *   one to herself and one to her other s ister
                                                                                                     4.
                                                 11
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 12
                                                                 Page
                                                                    of 26
                                                                       12 of 26




 [which is not accurate because she rrote six checks in amounts less than $10,001], that

 Raymond was with her during the transaction, and that she did not remember any conversation

 with her and Raymond relating to making smaller financial transactions or hiding money to

 avoid reporting requirements or paying taxes.

         Location of Records to Be Seized

         24.     Based on my training and experience, and as corroborated during the course ofthe

 investigation, I know (1) that homeowlers tend to keep their records in their residences for safe

 keeping and (2) that they generally keep these records for many years to consult and review as

 needed in deciding how to handle their personal finances and to review prior purchases and

 transactions-

         25.     Based on my experience as a criminal investigator, I hrow that people maintain

 tho following records and documents, (including thoso contained in Attachment B) among

 o1     ln oca lous             are   .s   cl        Ill   c sctu lly o   (_)
                                                                                ers- lnc II lug aw   eme   Ll



 still under their conhol:

                 a)   records relating to construction and acquisition of items for a residence;

                 b)   records ofincome and expenditures;

                 c)   records ofthe accumulation of assets and liabilities, including real and
                      personal property, modgages and other loans; and

                 d)   records ofbarking transactions, including but not limited to deposits,
                      withdrawals and loan activity.

        26.      Based upon my haining and experience, I have found that those who embezzle or

steal from a business often disguise       it   as   legitimate tansactions to elimitate drawing attention to

the transactions. I have also found that people employ many tactics to conceal the

misappropriated motey, including but not limite<l to the alteration and falsification of             re"ordh-


                                                             12
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 13
                                                                 Page
                                                                    of 26
                                                                       13 of 26




 In addition to other infomation already set forth in this        affidavil   the   followi   g facts uncovemd

 during the course of this investigation establish that there is probable cause to believe &at

 Andree Dobrozensky keeps records whioh may corstihrte evideoce, Iluits and instrumentalities

 of criminal offenses and contain evidence        re   levant to the *imes under investigation      as   moit

 fully desoribed hereirl at the Target Premises, 48 Gibson Lare located in New Harford

 Connectisut:

                     a)   Ae examinatioa offinancial documsnts indicates that Dobrozensky has a

                          current and contiauous relationship with the property located at the Subject

                          Premises;

                     b)   On Dobrozenskv's e-filed 2012 U,S. Individual Income           lax   Return, Form

                          1040, she lists Subject Premises as het home address.

           27.       The invostigative team iotends to conduct interviews of David Raymond md

 Dobrorrnsky's tax tetum ptep.uet w h;l-s         rrlsof               accountnnt, at th,-'same tinrc thc

 search warrant is executed should the Court authorize the seaich. It is reasonable to conclude,

and   I   do conclude, that the rccords and docruuents sought to bs seized at Dobrozensky's

residence     will   be deskoyed or oiherwise placed beyond the reach of tlte Government            ifa warrant

to searcb and seize records       tom fre   Subject Premises.

           2'8,      I have met a person who   has provided reliable information       ts law enforcement

ofhcers in the past (refened to as "CW-l'). Ths infomation CW-l has provided has beeir

determiued to be reliable, either by the eonoboration of their fuformation through other

investigation by the FB[, by other law enforcement officers, or by other means, and has not been

determined to have given false information.            CW-l   said that he./she visited the Subject Premises

in early 2013, CW-l told law enfolcement that while inside tLe Subject Premisos, he/she saw                     ar.r
                                                                                                                       a

                                                         13
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 14
                                                                 Page
                                                                    of 26
                                                                       14 of 26




 room that Dobrozensky uses as an office and he/she saw an Apple computer inside the Subject

 Premises.

         29.     Based on my training and experience and discussion with other special agents,           I

 lnow that people ordinatily maintain at their      residence those kind of financial records listed    in

 tlre accompanying Attachment B and that they generally keep those records for many years to

 consult and review as needed in deciding how to handle their personal finances and to

 memorialize the payment of bills. Some of the records, such as capital improvements to real

 estate are maintained at least until the real estate is sold so as to establish a cost basis for the

property. [n addition, people who purchase items generally retain receipts, invoices, bill of       sales,


 and documentation conceming the purchases in the event the purchased item needs to be

 exchanged, repairod, replaced, or valued for insurance pwposes. Therefore, probable cause

exists to believe that receipts, invoices, bills of sale, and documentation conceming the pwchase

of itenrs or payment oI'bills   are   within the Sub.iect Prbmises.   ,.ra




                                                     14
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 15
                                                                 Page
                                                                    of 26
                                                                       15 of 26




         COMPUTERS, ELECTRONIC STORAGE. AND FOR-ENSIC ANALYSIS

         30.     As described above and in Attachment B, this application seaks permission to

 search for records that might be found on the Subject Premises, in whatever form they are found.

 One form in which the records might be found is data stored on a computer's hard drive or other

 storage media. Thus, the wan'ant applied for would authorize the seizure of electronic storage

 media or, potentially, the copying of electronically stored infonnation, all under Rule

 a1(e)(2XB).

        31.      Probablecazse. I submit that if       a computer or storage     medium is found on the

 Subject Prernises, there is probable cause to believe those reiords      will   be storcd on that computer

or storage medium, for at least the following reasons:

            a)   Basod on my knowledge, training, and experience, I know that computer fiies or

                 remnaifs of such files can be recovered months or even years after they have been

                 downloaded offo a slorage tr1edlurrlr deleteu, ox v(elved vla      ue   mter'nel.

                 Electronic files downloaded to a storage medium can be stored for years at little

                 or no cost. Even when files have been deleted, they can be recovered months or

                 years later using forensic   tools. This is   so because when a person "deletes" a   fils

                 on a computer, the data contained in the file does not actually disappear; rather,

                 that data rernains on ti.e storage medium until it is overwritten by new data.

            b)   Therefore, deleted files, or remnanls of deleted fi1es, may reside in free space or

                 slack space-that is, in space on the storage medium that is not cunenfly being

                 used by an active   frle-for   long periods of time before they are overwritten. In

                 addition, a computer's opetating system may albo keep a record of deleted data in

                 a "swap" or "recoveqt''   fiIe,;i^


                                                      15
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 16
                                                                 Page
                                                                    of 26
                                                                       16 of 26




             c)      Wholly apart from user-generated files, computer storage media-in particular,

                 .   computers' intemal hard drives--contain electonic evidence ofhow a computer

                     has been used, what   it has been used for, and who has used          it.   To give a few

                     examples, this forensic evidence can take the form of operating system

                     configurations, artifacts from operating system or application operation, file

                     system data structures, and virtual memory "swap" ot paging             files, Computer

                     users typically do not erase or delete this evidence, because special software is

                     typically required for that task. However, it is technically possible to delete this

                     information.

            d)       Similarly, files that have been viewed via the Internet axe sometimes

                     automatically downloaded into    a   temporary Intemet directory or "cache."

            e)       Based on actual inspection of other evidence related to this investigation,          I am

                     aware that computer equipnrent was used to generate, store.           an prlnt documenis

                     used in the scheme. There is reason to believe      tlnt   fhere is a computer system

                     currently located on the Subject Premises.

        32.       Forcnsic evidence. As further described in Attachment B, this appiication seeks

 permission to locate not only computer files that might serve as direct evidence ofthe crimes

 described on the warrant, but also for forensic electronic evidence            tlat   estabtshes how

 computels were used, the purpose oftheir use, who used them, and when, There is probable

 cause to believe that this forensic elechonic evidence        will   be on any storage medium in the

 Subj ect Premises because:

            a)    Dala on the storage medium can provide evidence of a file that was once on the

                  storage medium but has since been deleted or edited, or              ofa deleted portion ofa   ,.

                                                      16
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 17
                                                                 Page
                                                                    of 26
                                                                       17 of 26




              "*ffi;J--::"'":::i:ffi :ff ::;:H"
              medium that show what tasks and processes were recently active. Web browsers,

              e-mail progmrns, and chat pro$ams store configuration information on the

              storage medium that can reveal information such as online nicknames and

              passwords. Operating systems can record additional infomration, such as the

              attachment ofperipherals, the attachment ofUSB flash storage devices or other

              extemal storage media, and the times the computer was in use. Computer file

              systems can record information about the dates fi.les were created and the

              sequence in which ttrey were created, although this information can later be

              falsified.

         b)   Forensic evidence on a computer or storage medium can also indicate who has




              evidence is analogous to the search for   "ildicia of occupancy'' while executing      a


              search warrant at a residence. For example, registry hformation, configuration

              files, user profiles, e-mail, e-mail address books, "chat," instant messaging logs,

              photographs, the presence or absence of malware, and conespondence (and the

              data associated with the foregoing, such as   file creation and last-accessed dates)

              may be evidence ofwho used or controlled the computer or stomge medium at a

              relevant time.

         c)   A person with appropriate familiarity with how a computer works can, after

              examining this forensic evidence in its proper context, draw conclusions about

              how computers were used, the purpose of tlreir use, who used them, and      when.^


                                               17
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 18
                                                                 Page
                                                                    of 26
                                                                       18 of 26




             d)   The process of identifying the exact fi1es, blocks, registry entries, logs, or other

                  forms offotensic evidence on a storage medium that are necessary to draw an

                  accurate conclusion is a dynamic process. While         it   is possible to specifu   in

                  advance the records to be sought, computer evidence is not always data that can

                  bo merely reviewed by a review team and passed along to investigators. Whether

                  data stored on a computer is evidence may depend on other information stoted on

                  the computer and the application ofknowledge about how a computer behaves.

                  Therefore, contexhral information necessary to understand other evidence also

                  fa11s   within the scope of the warrant.

             e)   Further, in frnding evidence ofhow a computer was used, the purpose             ofits      use,

                  who used     i!   aud when, sometimes   it is necessary to establish that a particular

                  thing is not present on a storage medium. For example, the presence or absence



                  relevant to establishing the user's intenl.

         33.      Necessity of seizing or copying entire computers or storage media, In most oases,

 a thorough search   of a premises for information that might be stored on storage media often

 requires tl-re seizure ofthe physical storage media and later off-site review consistent with the

 warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

 an image copy of storage media. Generally speaking, imaghg is the taking of a complete

 electronic pictre of the computer's data, including all hidden seotbrs and deleted files. Either

 seizure or imaging is often necessary to ensrue the accuracy and completeness of data recortled

 on the storage media, and to prevent the loss ofthe data either from accidental or intentional

 destruction. This is true because of the following:
                                                          -a

                                                     18
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 19
                                                                 Page
                                                                    of 26
                                                                       19 of 26




            a)   The time required for an examination. As noted above, not all evidence takes the

                 form of documents and files that can be easily viewed on site. Analyzing

                 evidence ofhow a computer has been used, what it has been used for, and who

                 has used   it requires considerable time, and taking that much time on premises

                 could be umeasonable. As explained abovq because the warrant calls for forensic

                 electronic evidence, it is exceedingly likely that it wili be necessary to thoroushly

                 examine storage media to obtain evidence. Storage media can store a large

                 volume of information. Reviewing that information for things described           il   the

                 warant can take weeks or months, depending on the volume of data stored, and

                 would be impracticai and invasive to attempt on-sile.

            b)   Technical requirements. Computeis car: be con-figured in several different ways,

                 featuring a variety of different operating systems, application software, and

                 contigpraUous. I heretore. .soarclltflg tllem somellmes rcqufes lools of kn(rwledge

                 that might not be present on the search site. The vast array of computer hardware

                 and software available makes      it difficult to know before   a search what tools or


      .          I<uowledge   will   be required to analyze the system and its data on the premises.

                 However, taking the storage media off-site and reviewing it in a controlled

                 environmenl will al1ow its examination with the proper tools and knowledge.

            c)   Variety of forms of electronic media. Records sought under this warrant could be

                 stored in a variety of storage media fomats that may require offl-site reviewing

                 with specialized forensic tools.

          34.    Nature of examtnation- Based onthe foregoing, and consistent with Rule

41(e)(2)(B), tho warrant I am applying for would permit       se   izing, trnaglttg, or otherwise copyir *J,.

                                                     19
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 20
                                                                 Page
                                                                    of 26
                                                                       20 of 26




 stixage media that reasonably appear to contaia some or all of the evidence dessribed in the

 wanant, and would authorize a later review of the media or information coffist€ot with the

 warrant, The later review fimy rcquire techdques, includi',g but trot limited to computer-assisted

 scars of the entire mediun, that might expose many parts of a hard alrive to hnman inspection        in

 order to detemine whether    it is evidence described by   the wanant.

         35.     I have no irformation tbat anyone other than Dobrozensky lives in the Subject

 Premises. It is possible that ihe Subject Premises will contain storage media that are

 predominantly use{ an{ perh4ps omed, by persons who are not suspected of a ffifire. If it is

 nonelheless determined that that it is possible that the things described in   thi: warrat could be

 found on any of thos€ computers or storage media, the warrant applied for would pemrit t&e

 seizue and teview of those items    as wel1.


                                        REO{IEST TO SEAL



 investigation of the criminal activities of Dob,rozensky and Raymond is ongoing. Premahre

 discloswe ofthe cofitents ofthis affidavit would frustrate anil negatively impact this

 investigation by alerting tho targets of the investigation to the natwe of the probg tle techniques

 employed, and the evidence developed to date, and by limiting the use of the grantljury to

 develop further admissible evidence. Therefore, I respectfrrlly request that this Court seai until

 firther order ofthe Court this affidavil,   t1le application, and accompanying search warrants,

 except that a copy ofthe search warant bE provided to Dobrozensky and/or left at the Subject

 Premises as provided by the Criminal Rules of Crimioal Procedure.
                                                                          -^a




                                                    20
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 21
                                                                 Page
                                                                    of 26
                                                                       21 of 26




                                             Conclusion

        37   ,   Based on the foregoing, I subrnit that this afEdavit supports probable cause for a

 warraflt to search the Subj ect Premises described in Attachment A and seize the items desoribed

 in Attaclment B, which mnstitute evidencq instnrmentaiities, and fruits of violations of the

 Subject Offenses.

                                                       Respectfi:Ily submitted,




                                                      Feder:al Bureau of hrvestigation




Subscribed and sworn to before me
     \$
this I   day ofDecember 2013, at
New Haven, Connecti out,


/s/ Judge Joan G. Margolis
JOAN dJ I,IZTjR MARGOLIS

UNITTil\dTA]'ES MACISTRATE ruDGE




                                                 21
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 22
                                                                 Page
                                                                    of 26
                                                                       22 of 26




                                          ATTACHMENTA

                         DESCRIPTTON OF TI{E SUBJECT PREMISES

                            4E Gibson Lane. New        Ifartford, Connecticut

         The Subject Premises is the residence ofAndrea Dobrozenskn located at 48 Gibson
 Lane, New Hartford, Connecticut, including the srmounding grounds, any garages, sheds,
 storage rooms, storage lockers, trash eontainers, and any outbuilding located thereon, described
 as   follows:

          The residence is a newly constructed two- story single farnily residence
          purchased in 2008. It is approximately 4,320 square feet and contains a total of
          10 rooms, including four bedrooms and 2% batkooms. The residence appears to
          be grey in color. The entire property encompasses approximately 4.15 acres of
          land, It is situated at the end of Gibson Lane and is behind an approximate four
          foot rail fence aad gate. A garage is attached to the right ofthe ftont entuatrce.
          A photograph ofthe Subject Premises reportedly taken in 2009 appears below




                                                                                                    I



                                                                                 l&.r


                                                  iEl                     rrl
                                                                          ttt
                                                                          ffi

                                                                                ll   r l,   r   i


                       E.J




                                                 '))
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 23
                                                                 Page
                                                                    of 26
                                                                       23 of 26




                                         ATIACHMEMB
                                      ITEMS TO BE SEIZDD

                           48 Gibsou Lsne, New        Hartford. Comecticut

        The items to be seized from 48 Gibson Iane, New Hartrorrd, Corurecticut is for tbe time
period October 2008 through the p resent, in doeument or eleotroaic form aud in the name of, or
pertaining to tha inlerest of Andrca Dobroaensky,
David Raymond,                   a1d/or                       is as follows;

   a)   General ledgers, oash receipts joumals, cash disbursement journats, petty cash joumals,
        bank statements, appointment books, calendars, passbooks, cancelled checks, check stubs
        or registers, deposit tickets, deposit rcceipts, cashier's checks, money orders, wire
        transfer documents, invoices, rwitton estimates, receipts, contacts, *greemenlsr customer
        ledger cards, puroha.ses joumals, advance payment ledgers, acoounts payable tedgers,
        accounts receivable ledgers, conespondence, memotaada and docu&ents;

   b)   Copies of and/or original federal and state income tax retums and informational rcturns,
        including amended federal and state tax rehrms, as well as any and all records used i& or
        resulting from, the preparation of fbderal and state income lax returns, consisting ofbut
        not limited to work-papers, notes, pqpers, memoranda and correspondence;

   c)   Rccords of income and expenses, such as profrt and loss statements, financial statemenB,
              ctss          lnct)                .l         a
        expenditures;

   d)    Any and alt docunents relating to real eslat€ kansactions for 48 Gibson Lane, New
         Hartford. Connecticut, 823 Manchester Road, Glastonbury, Connecticut (rvhcre
         Raymond's resi                             Unionville, Connecticut lJcsidence), and
         the residence o                        in Cantor\ Connecticut including but not limited to
         loan applicatio ns. p                  agreemenls. receipts issued for down paymenls,
         deposits or other exchange of funds, copics ofchecks, all corespondeuce, papers, or
        other files relating to tho sale or sales; mortgage records relative to the purchase oflhe
        property and any other mortgages or loans, including applications, financial statsments,
        the mortgages or loans, including applications, finafloial statements, the mortgages, loan
        cotrtracts or note, the annual amoturt of interest paid, records which indicate the location
        ofthe property, dales of the reol estate closing, and the neme offte paties to the real
        estate tmnsactions; real estate appraisals, loan proceeds, loan workilg papefs, wire
        transfer applications and advaDces, invoices, deeds axd property liert records, and title
        history search dooumentation;

   e)   Rccords, includilg but not Iimited to bmk statements, passbool<s, cheok stubs, cheok
        rcgisters, cancelled checks, cashier's checks, money orders, statements. deposit tickets,
        deposit rcceipts, ard withdrawal slips for the Bank of America accomt nunbers ending
        in 6463 and 7161), Baok ofAmerica credit card accomt ending in 5253, TD Bank


                                                 23
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 24
                                                                 Page
                                                                    of 26
                                                                       24 of 26




          ur"ornt   ,rr*b"rf    5945, and credit line accounts ending in 9001 and 7074,
          American Express accounts ending in 82008 and 82016, and any other bank accounts;

    f)   Stock purchase records, including all agreements, conkacts, applications for account,
         signature cards, all records relative to trcasury notes or certificates of deposit purohased,
         cash accounts, ready asset acgounts, mutual fi:nd accounts, commodity accounts, mBrgin
         accounts, or other accounts. Such records including cash receipts, confirmation slips,
         securities delivered receipts, statemonts of aocoun! notifications of pwchase or sale
         representative's stook reoord, account executive worksheets, corespondence, le.dger
         sheets, cash in slips, buy and sell slips, or other recotds ofthese transactions, Other
         records revealing a description ofthe securities transacted, quantity bought or sold, date
         of traasactions, purchase or sales price, and commissions paid;

    g)   Loan records lbr properties in subparagraph (d), including applioations, finaloial
         statements, Ioan collateral, credit ar:d background investigatiors, Ioan agreements, notes
         or mortgages, settlement sheets, contracts, checks issued for loans, repaymeats records,
         inoluding records rovealing the da1e, amouut and method of repayment (cash or cheok),
         ohecks used to rcpay loans and a record disclosing the total amount of discouat or interest
         paid aonually, records of any liens, loan correspondence files, and intemal bank
         mehoraadE

    h)   Safe deposit records, including contracts, access records, and records ofrental fee paid
         disclosing tie date, amoun! and method of payments (cash or check);

    i)   C-'crti licates. of deposit and money rnarket certilicntes. iacludfug applica.tions. aclual
         instuments(s), reoords ofpurchases and redemption's, checks iszued on redemption,
         checks used to purchase certificate, any correspondence and any Fo'rrns 1099 iszue{
         records revealing the annual interest paid or accumulated, the dates ofpaymeat or date
         interest is oBmed, checks issued for interest paymetrts;

   j)    U.S. Treasury notes and bills, any records of ihe purchase ofU.S. Treasury Bilis and
         Notes and/or subsequent sale of such bills or notes, including interest paid, checks used
         for the purchase or sale ofthe notes ard bills, Forms 1099 issued, checks issuod for
         interest paynrents, records of interest paid or accumulated revealing the dates and amomt
         of interest paid or accumulatedl

   k)    Credit card records, including application, signature card, credit or background
         investigations conducted, corespondence, monthly billing statementq individual charye
         invoices, repayment records disclosing the dates, amounts and methods (cash or check) of
         repayme[t, checks used to make repayments (ftont and back) for Bank of America credit
         card account ending in 5253 and American Express accounts ending in 82008 and 820i6,
         and aly other accounts;

   l)    Purchases of bank checks, cashier, teller, tavelers check records, or money order records
         including the check rogister, file copies ofthe checks or mongy order records including



                                                  24
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 25
                                                                 Page
                                                                    of 26
                                                                       25 of 26




         the check register, file copies of the checks or money orders, records revealing the date
         and source ofpayment for said checks or money orders;

    m) Records of certified checks, wire transfers, or collections, letters of credit, bonds aad
       securities purchased through your bank, savings bond tansactions and investment
       accounts. Such records that disclose the date and amount ofthe transaction, method
       (cash or check) and source of payment, instruments and statemer*s ofhansactions;

    n)   U.S. currency in a freezer and U.S. currency totaling more than $i 0,000;

    o)   Al1 computer eqldpmetrt and peripherals that may be interdependent, the softwarc to
         operate the oomputer system, related instruction manuals that contain directions
         conceming the operation of the computer system, the software programs, and all
         electronically stored or computerized computer data; and

    p) All magnetic storage devices, the centralized   processing units (CPU's) and all input-
         output devices.

    q) All   computers, handheld devices, or other electronic devices used to store items to be
         seized or capable of creating, storing, or modifying any items described above including
         any electronic storage media, networking equipment, or other peripheral hardware that is
         compatible with such computers or devices.

   r)    Any password or security device tlnt can be used to control or obtain access to any item
         describsd in paragraphs (o) through (q):,



        All of which constitutes evidence, inskumentalities, and ffuits of violations of 18 U.S.C.
g$ 1341 (mail fraud), 1343 (wire ftaud), ard 1956 (money laundering) and 31 U.S.C. 5324(a)
(structuring financial transactions).




                                                25
Case 3:17-mj-01828-JGM
     Case 3:17-mj-01828-JGM
                         Document
                             Document
                                  6-2 *SEALED*
                                        9-1 Filed 03/04/20
                                                  Filed 03/03/20
                                                            Page 26
                                                                 Page
                                                                    of 26
                                                                       26 of 26




                                         ATTACHMENT C

                                           DEFINITIONS

 For the purpose of this Warrant:

         1.      "Computer hardware" means: electronic devices capable of data processing (such
 as laptop and desktop computers, personal  digital assistants ("PDAs'), and wircless
 communication devices); peripherai input/output devices (such as keyboards, printers, scanners)
 monitors, and drives intended for removable storage media); related communications devices
 (such as wireless calds, modems, cables, and connections), and securify devices, (such as
 electronic data security hardware and physical locks and keys).

         2.     'esaputer software" means: programs, program        codes, information and data
 stored in any form (such as operating systems, applications, utilities, communications and data
 security software; 1og, history and backup files; encryption oodes; user names; and passwords),
 i,vhether deliberately, inadvertentiy, or automatioally stored.

        3.        "Stofaeg nsqdia_&*derag9c" means: any media capable of collecting, storing,
 retrieving, or ttansmitting data (such as hard disks, floppy diskettes, CDs, DVDs, tapes and
 memory cards).

        4.      'Data" means: all information stored on storage media of any form (such as
 docurjents, tables, metadata, audio and visual fi1es, their drafts and their modifisations, whether
 deliberately, inadvoltently, or auloraatical ly storcd).




                                                 26
